Title: From George Washington to Robert Dinwiddie, 5 December 1755
From: Washington, George
To: Dinwiddie, Robert



[Alexandria, 5 December 1755]
To the Honourable Robert Dinwiddie, Esquire; Governor.

I have sent the Bearer Captain John Mercer (who has accompts to settle with the Committee) to the Treasurer for the balance of that ten thousand pounds; and to acquaint your Honour, that meeting with Letters at Fredericksburgh, as I returned from Williamsburgh; informing me that all was peaceable above, and that nothing was so immediately wanting as Salt. I got what I could at that place, and hastened on here to engage more; to receive the Recruits that were expected in; and to wait the arrival of the Vessel with Arms, &c. from James River, in order to forward them up with the greater dispatch. The Vessel is not yet arrived.
I have impatiently expected to hear the result of your Honours Letter to General Shirley; and wish that the delays may not prove ominous. In that case, I shall not know how to act; for I can never submit to the command of Captain Dagworthy, since you have honoured me with the command of the Virginia Regiment, &c.
The Country has sustained inconceivable losses by delaying the Commissaries at Williamsburgh: Many of the Carolina Beeves are dead, through absolute poverty; and the chief part of them too poor to slaughter. We are at a loss how to act, for want of the mutiny Bill; and should be obliged to your Honour to have fifty or an hundred printed, and sent by the Bearer. There is a clause in that Bill, which if you are not kind enough to obviate, will prevent entirely the good intention of it: i.e. delaying

the execution of Sentences, until your Honour shall be made acquainted with the proceedings of the Court.
This, at times when there is the greatest occasion for Expamples, will be morally impossible (I mean while we are on our march; perhaps near the Ohio) when none but strong parties can pass with safety: at all times it must be attended with great expence, trouble and inconveniency. This I represented to Colonel Corbin and some other Gentlemen of the Council, when I was down; who said that that objection to the Bill would be removed, by your Honours’ giving Blank Warrants, to be filled up as occasion should require. This would effectually remedy all those Evils, and put things in their proper channel.
We suffer greatly for want of Kettles: those sent from below being Tin, are of small duration. We shall also, in a little time, suffer as much for want of Clothing; none can be got in these parts: those which Major Carlyle and Dalton contracted to furnish, we are disappointed off. Shoes and Stockings we have, and can get more if wanted, but nothing else. I should be glad your Honor would direct what is to be done in these cases; and that you would be kind enough to desire the Treasurer to send some part of the money in gold and silver: were this done, we might often get necessaries for the Regiment in Maryland or Pennsylvania, when they can not be had here. But with our money it is impossible; our paper not passing there.
The recruiting Service goes on extremely slow. Yesterday being a day appointed for Rendezvousing at this place, there came in ten Officers with twenty men only. If I had any other than paper money, and you approved of it; I would send to Pennsylvania and the Borders of Carolina: I am confident, men might be had there. Your Honor never having given any particular Directions about the Provisions; I should be glad to know, whether you would have more laid in than what will serve for twelve hundred men; that I may give Orders accordingly.
As I can not now conceive, that any great danger can be apprehended at Fort Cumberland this Winter; I am sensible, that my constant attendance there, can not be so serviceable as riding from place to place, making the proper Dispositions, and seeing that all our necessaries are forwarded up with dispatch. I therefore think it advisable to inform your Honour of it, hoping that it will correspond with your own opinion.

I forgot to mention when I was down, that Mr Livingston, the Fort—Major, was appointed adjutant to our Regiment: I knew of none else whose long servitude in a military way, had qualified better for the Office; he was appointed the 17th of September.
Captain Mercer’s pay, as aid de camp, seems yet doubtful; I should be glad if your Honour would fix it: so is Captain Stewarts: If Captain Stewarts is encreased, I suppose all the Officers belonging to the Light Horse will expect to have theirs augmented also. Colonel Stephens, in a late letter, discovered an inclination to go to the Creek and Cherokee Indians this Winter. I told him where to apply, if he had any such thoughts. I believe, on so useful a Business, he might be spared until the Spring. If your Honor think proper to Order the Act of Assembly for apprehending Deserters, and against harbouring them, to be published every Sunday in each parish Church, until the people were made acquainted with the Law, it would have a very good effect. The Commonalty in general, err more through ignorance than design: few of them are acquainted that such a Law exists: and there is no other certain way of bringing it to their knowledge. There are a great many of the men that did once belong to our Companies, deserted from the Regiments into which they were draughted, that would now gladly return, if they could be sure of indemnity. If your Honor would be kind enough to intimate this to General Shirley, or the Colonels of those Regiments, it would be of service to us: without leave we dare not receive them. &c.

G:W.
Alexandria: December 5th 1755    

